Hamilton County, Nos. C-920814 and C-920820. On January 11, 1996, appellant Jerry Monahan filed a motion for a specific order that the Board of Commissioners of Hamilton County, Ohio, pay appellant $120,870.32 for attorney fees incurred. On February 7,1996, appellant filed a motion requesting that this court hold in abeyance his motion for a specific order of payment. Appellant stated that he has agreed with counsel for the board of commissioners that the payment of the fees will be made in three equal monthly installments. Upon consideration thereof,
IT IS ORDERED by the court, effective February 15, 1996, that appellant’s motion for a specific order of payment shall be held in abeyance until appellant files a notice with this court that he has received the three monthly payments.